Citation Nr: 0715244	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  01-01 803	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of injuries 
to the lower extremities due to an automobile accident in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO denied 
service connection for residuals of injuries to the lower 
extremities.  The veteran's disagreement with that decision 
led to this appeal.  

The RO previously denied entitlement to service connection 
for hip, thigh, and knee conditions claimed as due to 
injuries in an automobile accident in service in a rating 
decision dated in July 1996 and at that time provided the 
veteran with notice of that decision and informed him of his 
appellate rights.  He did not appeal, and the decision became 
final under 38 U.S.C.A. § 7104.  In November 1998, the 
veteran stated he was applying for service-connected 
disability compensation for left leg, left thigh, and left 
hip injuries as the result of an automobile accident in 
service in 1963.  In the rating decision from which this 
appeal arises, the RO considered all evidence of record and 
denied the service connection for injuries to the lower 
extremities due to an automobile accident on the basis that 
the claim was not well-grounded.  During the course of the 
appeal, the RO considered the claim on its merits, and in so 
doing, the RO implicitly reopened the claim.  Pursuant to its 
jurisdictional responsibility, the Board has reviewed the 
record and has determined that new and material evidence has 
been added to the record since the July 1996 decision and 
that it is proper that the claim has been reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on the 
title page, and the Board will address the merits of the 
claim.  





FINDING OF FACT

There is no competent evidence that the veteran has current 
residuals of injuries to the lower extremities due to an 
automobile accident in service.  


CONCLUSION OF LAW

Service connection for residuals of injuries to the lower 
extremities, claimed due to an automobile accident in 
service, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his service connection 
claim.  The RO explained that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show:  (1) an injury in service, a disease that began in or 
was made worse during service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service, which 
the RO explained was usually shown by medical records or 
medical opinions.  In the letter, the RO told the veteran 
what evidence VA would obtain and what information and 
evidence he should provide.  The letter notified the veteran 
that VA was responsible for getting relevant records from any 
Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  The RO made clear to the veteran that 
medical evidence showing a current disability due to his 
automobile accident in service was needed.  

In the March 2004 letter, the RO emphasized that if there was 
any other evidence or information that the veteran thought 
would support his claim, he should let VA know and 
specifically requested that the veteran submit the 
information or evidence in his possession.  In addition, in 
letter dated in March 2006, the RO provided the veteran with 
information about evidence needed to evaluate disabilities 
and determine the beginning date of any payment to which he 
might be entitled.  

In view of the foregoing, the Board finds that the veteran 
was informed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his service connection claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the claim and 
issued a supplemental statement of the case (SSOC) in 
December 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision on the 
service connection claim.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the veteran's service medical 
records are in the claims file, as are private treatment 
records for the veteran.  In addition, the RO has obtained 
voluminous VA medical records pertaining to the veteran, and 
the RO provided the veteran with a VA examination and 
obtained a VA medical opinion concerning his claim.  The 
veteran withdrew his requests for RO and Travel Board 
hearings.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran to the extent 
possible and that the veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran reports that while he was in service in July 1963 
five men attacked him and threw him into the middle of a 
highway and he was run over by a car.  He states he was taken 
to the base hospital and that his injuries included damage to 
his hips, thighs, and knees.  He states he was paralyzed 
temporarily and was on crutches for weeks and says his left 
leg was so stricken that he walks with a limp and cannot walk 
long distances without dragging his leg.  He states he is 
still having trouble with his hip and a scar on his thigh and 
knee.  He says he cannot cross his legs because of the scar 
tissue and asserts that he cannot bend his left leg or hip 
and has muscle problems in this area.  The veteran contends 
that the socket in his left hip is broken and that he has a 
hairline fracture in his left leg as a result of the 
accident.  The veteran reports that he has had no medical 
treatment other than over-the-counter pain pills.  

Service medical records show that the veteran was seen in the 
base hospital emergency room in July 1963.  He reported that 
he had been pushed onto a highway by some unknown person and 
was struck by a car.  The examining physician requested an 
X-ray of the left femur.  In the X-ray report, the 
radiologist noted that the proximal and distal portions of 
the femur were not included on the film.  The radiologist 
stated that the middle eight-tenths of the femur was intact, 
without evidence of fracture or any other significant 
abnormality.  After clinical examination, the diagnosis was 
contusion of the left leg with multiple abrasions.  The 
physician prescribed medication for pain, crutches, and light 
duty for seven days.  Recheck the following day showed the 
wound was clean, and the physician recommended that the 
veteran ambulate with a cane.  Service medical records 
through the remainder of the veteran's service include no 
complaint, finding, or diagnosis concerning the lower 
extremities.  At his service discharge examination in 
January 1967, the veteran gave a history of cramps in his 
legs in 1963 and occasionally since then.  On clinical 
examination, the examining physician evaluated the veteran's 
lower extremities as normal.  

Post-service medical evidence in the file includes records of 
VA and private psychiatric treatment and hospitalizations, 
with the earliest dated in 1973.  

In a VA medical certificate dated in July 1987, it was noted 
that the veteran did not want VA daycare treatment but wanted 
someone from VA to investigate his claim for 100 percent 
disability.  On an outpatient medical record service 
treatment plan of that date in July 1987, it was noted that 
the veteran reported some difficulty in bending his left leg.  
It was also noted that his medications were lithium, 
Loxitane, and Artane, and the plan was that the veteran would 
continue treatment from the county.  A VA medical certificate 
shows that in March 1988, the veteran was seen because he was 
out of medication for his psychiatric disorder.  He gave a 
history of having been hit by a car and having had paralysis 
of his left leg, but he denied any current physical problems.  

Records from Valley Medical Center show that the veteran was 
hospitalized in March 1989 having been found unconscious in 
an automobile.  At that time, the veteran gave a history of 
having been beaten and dragged behind a truck while in 
service and having spent two years in the hospital.  
Examination on hospital admission showed no abnormalities of 
the lower extremities.  In consultation reports, it was noted 
that the veteran was a very poor historian.  He had recently 
left inpatient care at another hospital against medical 
advice, and it was noted that laboratory studies suggested 
that at admission, the veteran had toxic levels of lithium in 
his system.  

VA outpatient records show that in late March 1989, shortly 
after hospital release, the veteran was seen for complaints 
of neck pain and was wearing a cervical collar.  In 
April 1989, the veteran requested Motrin, which he said he 
had received at other hospitals for multiple joint aches.  
The physician noted there was positive straight leg raising 
at 60 degrees on the right, but reported no other findings 
related to the lower extremities.  Motrin was prescribed.  In 
March 1990, the veteran was seen with complaints of right 
medial ankle pain, and gave a history of having twisted it 
while stepping off a curb a month earlier with continued pain 
since then.  On examination, there was full range of motion 
of both ankles, and there were strong pedal and posterior 
tibial pulses, bilaterally.  There was tenderness of the 
right medial malleolus with slight swelling.  The assessment 
was right ankle pain.  

At a VA defined data base physical examination in May 1991, 
the physician evaluated the muscle strength and range of 
motion of the lower extremities as normal.  There was no 
edema, ambulation was normal, and there were no deformities 
of the lower extremities.  A VA medical certificate dated in 
August 1995 notes the veteran's was seeking medication for 
his psychiatric disorder, and at that time gave a history of 
schizophrenia, hypertension, and arthritis of the left knee.  
He complained of left knee pain, and on examination there was 
full range of motion and no tenderness.  

VA outpatient records show that at a routine visit in 
October 2000, the veteran stated that everything was wrong 
with him.  In an October 2000 VA report of X-rays of the left 
hip, the radiologist stated that the left hip and proximal 
femur were normal radiologically.  The veteran returned 
without an appointment in November 2000 with an X-ray to 
confirm he had a "chip" on his left hip; his primary care 
provider was unable to see the veteran on that date.  The 
veteran reported to the VA emergency room in December 2000 
stating he wanted to know the results of the October 2000 
X-rays.  The veteran stated that he ambulated with no 
difficulty but commented on chronic left hip pain.  On 
clinical examination, it was noted that the veteran's gait 
was steady.  The diagnostic impression included chronic left 
hip pain.  The physician reviewed the X-ray results with the 
veteran.  At an outpatient visit with a nurse practitioner in 
January 2001, the veteran was concerned about an X-ray and 
said he had been told by some other nurse that he had a 
fracture.  The nurse practitioner who saw the veteran at the 
outpatient visit stated she reported to the veteran that the 
radiology report was unremarkable.  

At a VA outpatient visit in June 2001, the veteran complained 
of left shoulder, left hip, and left knee pain, which he said 
was helped by aspirin.  On examination there was no shoulder, 
hip, or knee tenderness or erythema.  The physician noted the 
October 2000 left hip X-rays were normal.  The assessment was 
chronic arthalgia.  In an addendum, the co-signing physician 
said the assessment was probably osteoarthritis.  He said he 
had not seen or discussed the veteran with the examining 
physician.  

Regional Medical Center of San Jose X-ray reports of the 
chest, back, and left hip dated in August 2002 note a 
clinical history of the veteran having been in a car accident 
"a long time ago."  The radiologist stated that on 
anterior, posterior, and lateral views, the visualized parts 
of the left hip appeared unremarkable, and she stated that 
visualized parts of the sacroiliac joints were normal.  There 
was no evidence of fracture.  

Emergency department records from the Regional Medical Center 
of San Jose dated in early April 2003 show that the veteran 
was seen with complaints of right shin laceration and right 
and left shin pain as well as left pelvic pain.   He 
reportedly was using a soil tiller when it accidentally hit 
him and he suffered a laceration to the right thigh area and 
also complained of bilateral shin pain and left upper hip 
pain.  The past medical history given by the veteran included 
hip fracture.  On examination, there was bruising of the 
right lower extremity, especially on the mid tibia-fibula 
area with an obvious 4-centimeter laceration, which was 
sutured.  There was also an abrasion, and there was a 
superficial laceration that did not require sutures.  There 
was a small abrasion of the left tibia-fibula area.  There 
was a little bit of tenderness in the left hip, but the 
veteran moved it without any difficulty.  The physician said 
the tenderness was actually more in the buttocks that in the 
hip.  X-rays of the tibia and fibula on both the right and 
left revealed no evidence of fracture or dislocation.  X-rays 
of the left hip revealed no evidence of fracture or 
dislocation, and X-rays of the left pelvis revealed a normal 
bony structure without evidence of fracture or bony erosion.  

The veteran returned to the Regional Medical Center of San 
Jose in for suture removal in mid-April 2003.  At that time, 
he complained of chronic leg pain in both legs, especially in 
the left inner thigh and left buttocks radiating up to the 
back.  On examination, the veteran was noted to have pain in 
the low back on the left side, and it radiated to the area of 
the left buttock and upper thigh.  Straight leg raising was 
positive on the left, but not on the right.  There was 
scarring on both legs, some of which the physician said was 
quite old.  The recent sutures were removed.  The provisional 
diagnosis was healed laceration with sutures now removed, and 
sciatica of the left leg and buttock secondary to lumboscaral 
disc disease.  The veteran was given Tylenol with codeine for 
pain and was advised to apply heat to the back and hip, and 
to keep walking.  

In a June 2003 VA X-ray report, it was noted that the veteran 
gave a history of chronic low back pain and a history of a 
hairline fracture of the left hip.  X-rays of the pelvis 
showed no fracture or dislocation.  The joint mortise of both 
hips appeared intact, and the sacroiliac joints appeared 
unremarkable.  There was spondylosis of the lumbar spine.   
The impression was spondylosis of the lumbar spine.  

At a VA examination in August 2003, the veteran gave a 
history of having been struck by a car in service in 1963.  
He said he was "paralyzed" for a short period and then had 
to use crutches for three or four weeks, but afterwards 
seemed to do well.  He stated that X-rays were taken at that 
time and showed a small bone chip by his left hip and in his 
left lower leg.  He complained of ongoing pain since that 
injury.  The veteran said that in July 2001 he fell off a 
city bus onto his left hip, which he said seemed to aggravate 
his symptoms.  

At the examination, the veteran complained of pain in his 
left leg only and said he had no symptoms in this right leg 
and had not had any for many years.  He described the left 
leg pain as a dull or deep ache, which he indicated was in an 
area posterior to the greater trochanter of the left femur.  
He reported the pain was constant but the severity of the 
pain varied.  He also said there was some stiffness around 
the left hip and that the left leg generally felt weak.  He 
reported he used a cane when he walked because of the 
problems around his left hip.  The examiner stated that it 
should be noted that the veteran had a long history of severe 
psychiatric illness, had been hospitalized on numerous 
occasions, and had spent many years under custodial care.  He 
observed that the veteran was currently taking a large number 
of psychiatric medications, which somewhat affected the 
interview and history provided by the veteran.  

On examination, the physician noted that the veteran walked 
without a limp.  Examination of the left hip revealed an area 
of tenderness to palpation deep behind the greater 
trochanter.  Flexion of both hips was limited to 100 degrees 
because of the veteran's obese abdomen.  Extension was to 
0 degrees for both hips, and there was abduction to 
45 degrees for both hips.  Straight leg raising was negative, 
and there was symmetrical weakness in both lower extremities.  
The physician noted that X-rays of the pelvis and left hip 
were unremarkable and that there was no evidence of prior 
fracture, bone chips, etc.  The physician, who stated that he 
had reviewed the veteran's claims file, noted that the 
veteran had been injured in 1963 when he was struck by a car 
and that he apparently used crutches for a time, but then 
went on to complete three more years of active duty in the 
military.  The physician said that although the veteran now 
claimed he had persistent pain in the left hip since then, 
clinically there appeared to be no evidence of disability.  
The physician said there certainly seemed to be no residuals 
of the injury in 1963 that could be found clinically or 
radiographically.  The physician said there appeared to be no 
service-connected residual disability in this veteran.  

Later medical records dated in 2004 and 2005 show the veteran 
had periods of hospitalization and outpatient treatment 
primarily for psychiatric care and end stage renal disease.  
On one occasion, while he was an inpatient in January 2004, 
the veteran complained of left knee pain, but declined pain 
medication.  

Review of the evidence outlined above includes confirmation 
from the veteran's service medical records that he was hit by 
an automobile in service and suffered contusion and multiple 
abrasions of the left leg.  The Board concedes that the 
veteran may be competent to report that has had left hip and 
leg pain since then.  Nonetheless, the Board finds more 
probative the absence of any complaints concerning the lower 
extremities until 1987.  Further, in March 1988, at the same 
time he gave a history of having been hit by an automobile in 
service, the veteran denied any current physical problems, 
and when he underwent a VA physical examination in May 1991, 
the veteran's lower extremities were normal.  The Board also 
notes the varied histories given by the veteran, such as 
having been on crutches for three weeks to six weeks and 
having been hospitalized for two years in service.  This is 
in stark contrast to the service medical records showing that 
he was not even hospitalized over night at the time injury 
and although issued crutches on the day of the accident, he 
was put on light duty for only seven days and the day 
following the accident was advised to use a cane rather than 
crutches.  Thus, with regard to the veteran's allegations of 
residuals of injuries to the lower extremities, particularly 
left leg and hip pain since service, in the absence of any 
corroborating evidence of symptomatology prior to 1987, the 
Board finds that the veteran's statements with respect to 
continuity of symptomotology are not credible.  

The veteran has stated that X-rays in service showed small 
bone chips in his left hip and left lower leg, but this is 
not borne out by the July 1963 X-ray report, which is of 
record.  Further, while the veteran has stated that he was 
told by a nurse that October 2000 X-rays showed a hip 
fracture, any such statement, filtered through a lay person's 
sensibilities is simply too attenuated and inherently 
incredible to constitute competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 507, 511 (1997), aff'd sum 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board finds there is no competent evidence that the 
veteran has current residuals of injuries to the lower 
extremities due to an automobile accident in service.  In 
this regard, the only evidence in favor of the claim is the 
veteran's own opinion contained in statements he has 
submitted in support of his claim.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he has 
residuals of injuries to his lower extremities due to an 
automobile accident in service is therefore entitled to no 
weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The only medical opinion that addresses the question at hand, 
that is, whether the veteran has residuals of injuries to the 
lower extremities due to an automobile accident in service, 
is squarely against the claim.  The VA physician who examined 
the veteran in August 2003 reviewed the veteran's voluminous 
post-service medical records as well as his service medical 
records, and after examination of the veteran and review of 
multiple X-ray reports, none of which shows evidence of any 
bone fracture at any time, came to the conclusion that no 
evidence of residuals of injury in 1963 could be found 
clinically or radiographically.  

In summary, the Board finds that while the service medical 
records show the veteran was hit by an automobile in service 
in 1963 and suffered contusions of the left leg at the time, 
there is no competent evidence that the veteran has current 
residuals of injuries to the lower extremities due to the 
automobile accident in service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for residuals of injuries to the lower extremities claimed 
due to an automobile accident in service is not warranted.  


ORDER

Entitlement to service connection for residuals of injuries 
to the lower extremities due to an automobile accident in 
service is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


